 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHEKROGERCOMPANYandAMALGAMATED MEAT CUTTERS AND BUTCHERWORKMEN OF NORTH AMERICA,LOCAL534,A. F. L., PETITIONER.Case No. 14-RC-1266.February 14,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Milton 0. Talent, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all meat department em-ployees in eight rural grocery stores in the Employer's District 405,situated in the State of Illinois.Alternatively, it requests a unit ofthe meat department employees in all the stores, both.rural and urban,in that district.The Employer opposes a unit limited to the eight'stores, on the ground that they may not appropriately be set apartfrom other nearby rural stores beyond the district'boundary. It alsoopposes both the proposed units because it asserts that only a unitcomposed of meat department employees in all of its Illinois storeswhich are under the jurisdiction of its St. Louis branch would be ap-propriate in this case.The Employer, which operates 2,400 stores in 20 States,. functionson two administrative levels in the St. Louis area; a branch and thedistrictswhich it embraces.The St. Louis branch, which handlespurchasing, storage, accounting, and personnel matters, is comprisedof 11 districts, 5 within, the City of St. Louis, 3 in other parts of Mis-souri, and 3 in southern Illinois (including District 405).Separatesales records are kept for the various districts.Each district is underthe supervision of a district manager responsible for sales and promo-tional policies, any local purchasing, and physical conditions in allstores in the district.Although the Employer claims that its dis-tricts. are fluid, and that then would soon be reorganized, its repre-93 NLRB No. 32. THE KROGER.COMPANY275sentative admitted at the hearing that no specific plans for redis-tricting had been prepared.There are 20 stores in District 405; 7 are in East St. Louis, an in-dustrial city; one is in Washington Park, apparently a suburb ofEast St. Louis; 4 are in Belleville, an industrial city of approximately35,000 population ; and the remaining 8 are in small, rural towns at theeastern end of the district.There now exists three bargaining units among the employees inDistrict 405.One embraces both meat and grocery department em-ployees in the East St. Louis stores; the Washington Park store, andone of the Belleville stores; a second is limited to the meat departmentemployees in the remaining three Belleville stores; and the third iscomposed of the grocery clerks in the same three Belleville stores.The first two units are covered by current contracts between the Em-ployer and the Petitioner; the third by an agreement between the Em-ployer and Local 219, Retail Clerks International Association, AFL.There are eight employees in the requested unit ; two head meatcutters; three journeyman meat cutters; one apprentice meat cutter;and two meat clerks. The head meat cutters and the journeymen cut,display, and sell the meat.The head cutters also order the meat andare responsible to the store managers for the profitable operation ofthe, meat department.Where a journeyman works alone in a store,the store manager does the buying and is responsible for the depart-ment.The apprentice meat cutter differs from the journeyman onlyin degree of skill and experience.The record shows neither the ex-tent or nature of his training, nor the term of his apprenticeship. Thetwo meat clerks do no cutting, but devote between 75 and 90 percentof their time to meat department work.It is true, as the Employer points out, that because the eight stores.in question do not comprise a separate administrative grouping within,the Employer's organizational structure, the scope of the proposedunit does not conform to the unit pattern which the Board ordinarilyseeks to establish for chain store employees.'However, where pastbargaining has proceeded without regard for administrative, or dis-trict lines, the Board cannot feasibly ignore established units and im-pose a disruptive finding upon a fixed bargaining pattern 2Here, theEmployer and two unions have themselves chosen to bargain alongother lines, and have thus made impossible the optimum unit coex-tensive with District 405.The eight stores here considered, being theonly remaining ones in that District not now included in any unit, aretherefore the residue in an otherwise appropriate unit.As such, theyconstitute, in scope, an appropriate unit.1 SchafferStores Co.,The,88 NLRB1446;Kroger Company(St.Louis Branch office),-88 NLRB 1941American Stores Company,82 NLRB 882. 276DECISIONS OF NATIONAL LABORRELATIONS BOARDWe find no merit in the Employer's argument that because theparties have in the past ignored district lines, the Board must now dolikewise and join certain stores in an adjoining district to those hereinvolved.Although there is no interchange between the employees inthe eight rural stores and those in the other stores in District 405, andthe two groups are otherwise distinguished by certain minor differencesin their working conditions, the appropriateness of the eight store unitin this case rests upon its residual character, and not on other factors.No persuasive reason appears, therefore, for crossing the administra-tive boundaries which normally delineate the scope of appropriateunits for this type of employee.For this same reason, we also rejectthe Employer's further contention that these meat department em-ployees may only be represented in a broader unit of such employeesembracing some, but not all, of the districts in its St. Louis branch.No issue is raised respecting the composition of the unit. The Boardha's long recognized the craft skills of meat department employees inchain grocery stores, and for that reason has placed them, upon request,in bargaining units apart from other store employees 3The recordhere shows no reason for departing from that practice in this case.Accordingly, we find that all meat department employees in theEmployer's stores in Trenton, Waterloo, Mascoutah, Lebanon, Dupo,Carlyle, New Athens, and Breeze, all in the State of Illinois, excludingall other employees, guards, professional employees, and all super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofof the Act 4[Text of Direction of Election omitted from publication in thisvolume.]3 TheKroger Company,77 NLRB 370;Colonial Stoves, Incorporated,84 NLRB 558sUncontradicted testimony of the Employer's representative shows that head meatcutters have supervisory authority within the meaning of the Act.Head meat cutters aretherefore excluded from the unit as supervisors.The record also shows that the headmeat cutter in the Carlyle store is the sole meat department employee assigned here. Asbe has no subordinate working under hun and therefore has no occasion to exercise anysupervisory authority, he is included in the unit1'CONTINENTAL CAN CO., INC.andUNITED STEELWORKERS OF AMERICA,C. I. 0., PETITIONER,Case No. 5-RC-184.February 14, 1951Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John J. A. Reynolds, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.93 NLRB No. 31.